976 F.2d 748
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Willie Lee PREE, Petitioner/Appellant,v.Edward J. DERWINSKI, Secretary of Veterans Affairs,Respondent/Appellee.
No. 91-7083.
United States Court of Appeals, Federal Circuit.
Aug. 20, 1992.

Before RICH, MICHEL and RADER, Circuit Judges.
DECISION
PER CURIAM.


1
William Lee Pree appeals the Court of Veterans Appeals' June 5, 1991 order, No. 90-1384, dismissing his appeal because it was untimely.   We dismiss for lack of jurisdiction.

DISCUSSION

2
On March 2, 1990, the Board of Veterans Appeals issued a decision denying entitlement to service connection for a sleep disorder.   The Board notified Pree that there was a 120-day time limit to appeal to the Court of Veterans Appeals.   Pree filed his appeal on November 26, 1990, more than eight months after the Board's decision.   On June 5, 1991, the Court of Veterans Appeals dismissed Pree's appeal as untimely.   Pree appealed to this court.


3
A party may obtain review of a Court of Veterans Appeals' decision or order with respect to the validity or interpretation of a statute or regulation that was relied on by the Court of Veterans Appeals in making the decision.  38 U.S.C. § 7292(a).   Livingston v. Derwinski, 959 F.2d 224 (Fed.Cir.1992).   Here, Pree argues the merits of his case.   He does not challenge any ground relied on by the Court of Veterans Appeals.   Indeed, Pree does not address the Court of Veterans Appeals' decision or the timeliness issue at all.   In the absence of a challenge to the validity of a statute or regulation, or the interpretation of a constitutional or statutory provision or a regulation, we have no authority to consider the appeal.   Livingston, 959 F.2d at 226.   Accordingly, the appeal is dismissed.